t c memo united_states tax_court john e and concetta lozon petitioners v commissioner of internal revenue respondent docket no filed date v jean owens for petitioners g michelle ferreira for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in petitioners' federal income taxes year deficiency dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners performed services for allstate insurance co allstate as employees or as independent contractors during the years at issue and if we find that petitioners were independent contractors then whether contributions made by allstate to its pension_plan and the sears allstate's parent company savings and profit sharing fund hereinafter respectively referred to as the pension_plan and the profit sharing fund and collectively as the plans on behalf of mrs lozon are taxable to her when vested and whether petitioners should be credited with payroll_taxes withheld from their income by allstate and with payroll_taxes paid_by allstate employer's matching portion in calculating petitioners' self-employment_tax liability findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits together with a supplemental stipulation of facts are incorporated herein by this reference petitioners resided in gilroy california at the time the petition in this case was filed mrs lozon sometimes referred to as petitioner has been associated with allstate since date and mr lozon has been associated with allstate since date the respective dates that they entered into agent employment agreements ae agreements with allstate petitioners' ae agreements were in all material respects similar to the agreement1 described in butts v commissioner tcmemo_1993_ affd per curiam 49_f3d_713 11th cir petitioners were neighborhood office agents noa's during the years in issue the noa concept was promoted by allstate as a means of becoming an entrepreneur having one's own office and being one's own boss petitioners' relationship with allstate was governed by the ae agreement and the neighborhood office agent amendment to the allstate agent compensation agreement noa amendment such amendment was in all material respects similar to the noa amendment described in butts v commissioner supra the parties stipulated that petitioner's allstate agent employment agreement was in all material respects similar to dan butts' allstate employment agreement as described in butts in butts v commissioner tcmemo_1993_478 affd per curiam 49_f3d_713 11th cir the taxpayer entered into an allstate agent compensation agreement the opinion makes no reference to an allstate agent employment agreement although petitioners later entered into an noa amendment to allstate compensation agreement there is no reference in the record to petitioners having entered into an allstate compensation agreement see infra we interpret the parties' stipulation to mean that petitioners' written agreements with allstate were in all material respects similar to the taxpayer's in butts unless otherwise indicated descriptions of petitioners' business pertain to the years in issue the noa amendment provided that the ae agreement remained unchanged except as modified by the noa amendment the noa amendment stated that petitioners continued to be full-time employees of allstate the neighborhood office agent manual noa manual was a written text of rules and procedures provided by allstate during the and tax years the allstate noa manual was in all material respects similar to the noa manual described in butts v commissioner supra allstate gave petitioners a copy of the noa manual the noa amendment provided that petitioners remained under the supervision of sales management and would attend allstate training petitioners believed that the noa manual was basic material on how to run a business and since they knew how to run a business mr lozon discarded it petitioners' relationship with allstate could be terminated at will by either allstate or petitioners an allstate agency manager performed annual business analysis reviews reviews of petitioners these reviews rated petitioners' productivity quality retention program support customer service administration and overall role these reviews rated petitioners on whether they exceeded met needed improvement or required immediate improvement in the categories rated by the allstate agency manager the reviews were 5-minute meetings with the allstate agency manager once a year in which the discussion centered on whether the sales expectations for the year had been met the day-to-day business operations of petitioners' allstate insurance_business and the day-to-day interactions of petitioners with allstate were essentially the same as the day-to-day business operations and the day-to-day interactions of the taxpayer and allstate as described in butts v commissioner supra when she started her business mrs lozon searched for and secured an office location mrs lozon signed a lease allstate approved the lease to assure that it had no liability on the lease set up an office opened her doors and started to prospect for clients mrs lozon advertised extensively in newspapers and spent money some of it reimbursed by allstate in an effort to increase her business the business grew quickly and mr lozon joined mrs lozon in the business mrs lozon moved to a larger office in and incurred additional expenses to remodel the new facility even while the business was growing there was always a possibility of petitioners' incurring a loss commissions were petitioners' only source_of_income petitioners were permitted with allstate's consent to sell non-allstate insurance products petitioners personally bore the obligation to pay for most of their business_expenses including office rent utilities telephone and personnel petitioners were reimbursed by allstate for a percentage of their business_expenses under a formula known as the office expense allowance oea expenses reimbursed from the oea included the following support staff sales location rent maintenance utilities and telephones allstate paid petitioners' malpractice insurance and state licensing fees during and allstate provided petitioners with some office furniture such as a desk a side chair a swivel chair and a filing cabinet the office furniture provided by allstate to petitioners was not petitioners' property but remained the property of allstate allstate provided petitioners with standard advertising signs and they were also eligible to participate in cooperative advertising through allstate the success of petitioners' business was due mainly to the personality ability to sell entrepreneurial spirit hard work knowledge of the product and desire to succeed on the part of the lozons particularly mrs lozon since allstate treated them as employees petitioners were allowed to participate in the sears profit sharing fund allstate made contributions of dollar_figure and dollar_figure on behalf of mrs lozon to the profit sharing fund for the years and respectively allstate also allowed petitioners to participate in its pension_plan allstate made contributions of dollar_figure and dollar_figure on behalf of mr lozon into allstate's pension_plan for the years and respectively allstate made contributions of dollar_figure and dollar_figure on behalf of mrs lozon into allstate's pension_plan for the years and respectively mr lozon had no vested interest in the pension_plan during or mrs lozon's vested interest in the plan was zero in dollar_figure in and dollar_figure in the payments made by allstate on behalf of petitioners to the plans for the years and were excluded from petitioners' gross_income the payments were not reported on the forms w-2 given to petitioners and petitioners did not report the payments as income on their tax returns compensation paid to petitioners from allstate in the amounts of dollar_figure dollar_figure dollar_figure was reported by allstate on forms w-2 as wages paid to petitioners for and respectively allstate withheld income and social_security_taxes from petitioners' wages petitioners reported these amounts as wages on their and joint federal_income_tax returns tax returns petitioners claimed business_expenses in the amounts of dollar_figure dollar_figure and dollar_figure on schedule c of their tax returns for and respectively petitioners paid no self-employment_tax for and on date petitioners signed a neighborhood exclusive agency agreement nea agreement with allstate which superseded and replaced their prior ae agreement as amended by the noa amendment under the nea agreement petitioners and allstate agreed that petitioners' association with allstate would be an independent_contractor relationship effective date opinion a employee versus independent_contractor we have examined on three separate occasions whether taxpayers working under similar noa agreements are independent contractors or employees mosteirin v commissioner tcmemo_1995_367 smithwick v commissioner tcmemo_1993_582 affd per curiam sub nom 49_f3d_713 11th cir butts v commissioner tcmemo_1993_478 affd per curiam 49_f3d_713 11th cir the allstate cases the parties agree that the facts of this case are essentially indistinguishable from butts v commissioner tcmemo_1993_ although respondent argues that eight factor sec_3 commonly analyzed by the tax_court support a holding that petitioners are allstate's employees she focuses on allstate's right to control the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the individual for profit or loss whether the principal has the right to discharge the individual whether the work is part of the principal's regular business the permanency of the relationship the relationship the parties believe they are creating and whether fringe_benefits are provided weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir petitioners based on the rules regulations and procedures set forth in the noa amendment and noa manual respondent argues that allstate's disciplinary procedures and annual reviews of petitioners provided it with the opportunity to enforce its rules regulations and procedures petitioners contend that this issue has already been decided by this court that butts and smithwick control respondent counters that in prior cases butts smithwick and mosteirin the tax_court correctly articulated the applicable legal standard in an employee versus independent_contractor dispute as one of the right to control but did not apply the test correctly respondent is half-right as the court stated in mosteirin in butts and smithwick we concluded that the taxpayers were professionals associated with allstate as independent contractors in butts we made detailed findings_of_fact and addressed the legal arguments at some length we found the taxpayer exercised a high degree of control_over the manner in which he operated his business the taxpayer personally incurred most of his business_expenses and the taxpayer bore the burden of risk of loss from his business in making these findings we noted that we were not persuaded by the fact that the agreement between allstate and the taxpayer referred to the taxpayer as an employee or the fact that the taxpayer reported his allstate income as wages on his federal_income_tax return rather we focused on the actual contractual relationship between the contracting parties mosteirin v commissioner supra pincite we dealt with respondent's assertion that the annual review process showed that allstate had the right to control noa's in mosteirin the actions taken by allstate in the case at hand did not amount to the exercise of power by allstate as to the affirmative manner in which petitioner tried to sell insurance to customers on a day-to-day basis but were designed to deal prospectively with various quality issues and with specific quality problems after they had arisen id the above analysis holds true in this case the parties have stipulated that this case has the same essential facts as butts we find that there are no essential facts in the instant case distinguishable from those presented in butts and no legal arguments presented by respondent in the instant case that were not addressed and rejected in butts and mosteirin thus on the basis of our reasoning in butts v commissioner supra as adopted and applied in smithwick v commissioner supra and mosteirin v commissioner supra we conclude that during the years in issue petitioners were professionally associated with allstate as independent contractors in short we decline respondent's offer to revisit an area that has been so thoroughly explored b burden_of_proof on remaining issues unlike the prior allstate cases the ramifications of petitioners' being treated as independent contractors--as opposed to employees--are in dispute issue number supra and discussed below was raised by respondent in his answer to the petition consequently respondent bears the burden_of_proof on this issue rule a see infra c taxability of contributions by allstate to the plan sec_1 petitioners' arguments in response to respondent's position that allstate's contributions to the plans are includable in mrs lozon's gross_income for and to the extent the contributions were vested during those years petitioners point out that respondent concedes that the pension_plan was qualified under sec_401 and the corresponding trust was exempt under sec_501 during the years at issue5 citing sec_402 petitioners argue that they should not be taxed until the proceeds are distributed to them from the pension_plan trust since allstate treated them as covered under the pension_plan petitioners state a subsequent reclassification of mrs lozon as an independent_contractor had no effect on her participation in the plan since she continued to qualify as an agent of allstate petitioners cite sec_401 as authority for the proposition that self-employed persons can be participants of qualified_plans petitioners also argue that respondent did not question the qualification status of plan participants when contributions were made and that it would be unjust to find that such contributions that have not been distributed to petitioner and will not be distributable to her until she reaches retirement age is sic taxable to her see infra note petitioners further argue that they could have had dual status independent contractors for income_tax purposes and employees for pension_plan purposes petitioners claim in essence this court has already considered the pension issue citing butts v commissioner supra and as dicta agreed that these noa's may be employees 'for pension and fringe benefit purposes' although they were independent contractors for the expense deduction purposes petitioners cite 850_fsupp_602 affd 67_f3d_574 6th cir as supporting the dual status concept as further support for their dual status argument petitioners argue that sec_7701 and sec_401 allow full-time life_insurance agents to be treated as independent contractors for some purposes but as employees for pension purposes and that cases involving separation_from_service provide additional support petitioners further argue that sec_83 does not provide support for taxing them as respondent argues since sec_83 provides that sec_83 shall not apply to a transfer to or from a_trust described in sec_401 respondent's arguments respondent argues that petitioners cannot use sec_402 to defer recognition of income since they are not employees of allstate sec_402 refers to the amount actually distributed to any distributee by any employees' trust described in sec_401 respondent argues that petitioners cannot be proper distributees of the trusts since petitioners are independent contractors not employees in respondent's view the trusts would violate the exclusive benefit rule provided for in sec_401 if they included nonemployees such as petitioners while agreeing that the pension_plan and corresponding trust were qualified6 for the years in issue and the plans are not parties to this action respondent nevertheless argues that petitioners are not qualified participants in either plan respondent argues that petitioners should be taxed pursuant to sec_83 which taxes property transferred to an employee or an independent_contractor in_connection_with_the_performance_of_services in his reply brief for the first time respondent contends that the economic_benefit_doctrine provides a legal basis for taxing petitioner respondent further argues that petitioners may not be independent contractors for income_tax deduction purposes and employees for pension_plan purposes respondent argues that petitioners' reliance on butts v commissioner supra and ware v commissioner supra is misplaced and that their reading of petitioners did not request such a finding of fact as to the profit sharing fund respondent however does refer to the qualified_plans at issue on brief sec_401 as supporting dual classification is erroneous finally respondent argues that the separation_from_service cases are irrelevant to the case at hand analysis allstate included mrs lozon in their pension_plan and the profit sharing fund because they considered her to be an employee we held supra that petitioners' relationship to allstate was that of an independent_contractor and not that of an employee petitioners argue that mrs lozon can nevertheless avoid current taxation on amounts vested in the pension_plan because respondent agrees that the pension_plan was qualified under sec_401 and the trust was exempt under sec_501 respondent wants to remove the bad apples from allstate's pension_plan barrel without advocating that the plans themselves be disqualified as respondent states on brief the qualified_plans at issue defer the current receipt of income of employee agents of allstate but cannot defer income of non- employee independent contractors respondent however does not suggest a statutory framework to remove the bad apples the people who have been mistakenly included in the pension_plan respondent determined that the contributions made on behalf of mrs lozon should be income to her when vested petitioners the contributions made to the pension_plan on behalf of mr lozon are not at issue because he was not vested during the years in issue mr lozon did not participate in the profit sharing fund argue that sec_402 which governs the taxability of beneficiaries of exempt trusts provides that taxpayers should not be taxed until they receive distributions from such trusts petitioners cite sec_1_402_a_-1 income_tax regs which provides sec_402 relates to the taxation of the beneficiary of an employees' trust if an employer makes a contribution for the benefit of an employee to a_trust described in sec_401 the employee is not required to include such contribution in his income except for the year in which such contribution is distributed or made available to him emphasis added since petitioner was not an employee of allstate the above regulation does not apply to her respondent argues that sec_83 provides the support for taxing petitioner sec_83 reads in part sec_83 property transferred in connection with performance of services a general_rule --if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of-- the fair_market_value of such property determined without regard to any restriction other than a restriction which by its terms will never lapse at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for such property shall be included in the gross_income of the person who performed such services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_1_83-1 income_tax regs provides that such property is not taxable under sec_83 until it has been transferred and becomes substantially_vested in such person sec_1_83-3 income_tax regs provides that property is transferred when the person acquires a beneficial_ownership in such property sec_1_83-3 income_tax regs provides that property under sec_83 includes a beneficial_interest in assets including money which are transferred or set_aside from the claims of creditors of the transferor for example in a_trust or escrow account the record as a whole establishes that the contributions in issue were transferred in_connection_with_the_performance_of_services by mrs lozon it is stipulated that allstate made contributions under the profit sharing fund to a_trust for the benefit of mrs lozon in the amounts of dollar_figure in and dollar_figure in these amounts were vested when made it is also stipulated that allstate made contributions under its pension_plan to a_trust for the benefit of mrs lozon and that she was vested in the amounts of dollar_figure in and dollar_figure in therefore unless an exception applies mrs lozon would mrs lozon had no portion of the pension_plan vested in be taxable on dollar_figure dollar_figure dollar_figure in and dollar_figure dollar_figure - dollar_figure dollar_figure in sec_83 provides for an exception to the above rule respondent argues that the exception does not apply the relevant portion of sec_83 provides e applicability of section --this section shall not apply to-- a transfer to or from a_trust described in sec_401 sec_401 provides in part a requirements for qualification --a trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section-- if_under_the_trust_instrument_it_is_impossible at any time prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust for any part of the corpus or income to be within the taxable_year or thereafter used for or diverted to purposes other than for the exclusive benefit of his employees or their beneficiaries respondent argues that the trusts were in violation of sec_401 and the sec_83 exception therefore does not apply respondent also argues that mrs lozon was not a qualified_participant in the plan a requirement of the pension_plan itself since she was not an employee respondent's arguments are variations of the same theme that the fundamental condition of income deferral in qualified_plans is that such deferral is accorded only to employee participants sec_401 sec_401 sec_402 the sec_83 exception only requires that there be a transfer to or from a_trust described in sec_401 respondent concedes that the pension_plan and profit sharing fund were qualified under sec_401 and the respective trusts were exempt under sec_501 for all the years in issue we have held supra that the contributions in issue were transferred to the respective trusts in_connection_with_the_performance_of_services by petitioner consequently the requirements of sec_83 have been met petitioner is exempt from sec_83 respondent cannot simultaneously argue that the trusts were in violation of sec_401 while conceding that the pension_plan and profit sharing fund were qualified_plans under sec_401 the positions are mutually exclusive respondent is bound by his concession respondent in his reply brief argues that the economic-benefit doctrine9 provides a legal basis for taxing petitioner in 91_tc_179 affd without published opinion 872_f2d_411 3d cir we stated this is sometimes known as the economic-benefit theory it is well established that respondent may rely upon a theory if he has provided petitioner with fair warning of his intention to proceed under that theory 87_tc_56 66_tc_588 affd per curiam 562_f2d_39 2d cir 56_tc_1155 affd 460_f2d_1216 2d cir fair warning means that respondent's failure to give petitioner notice of his intention to rely on a particular theory in the statutory_notice_of_deficiency or the pleadings must not have caused harm or prejudice to petitioner in petitioner's ability to prepare their case 89_tc_689 see also schuster's express v commissioner supra pincite rubin v commissioner supra pincite in leahy we recognized that an argument may not be made for the first time on brief unless it is shown that there is neither surprise nor need for additional evidence to be presented fn ref omitted respondent first made the economic-benefit argument in his reply brief respondent has not shown that there was neither surprise nor need for additional evidence to be presented therefore we will not consider this argument as respondent has not proven that petitioner is taxable on the contributions when vested we hold for petitioners on this issue we need not therefore address petitioners' dual status arguments d calculation of self-employment taxes due allstate treated petitioners as employees during the years in issue the federal_insurance_contributions_act fica secs 68a stat taxes a portion of the wages paid to an employee fica tax the portion of the wages taxed is defined in sec_3121 under fica the employer and the employee each pays a like amount of tax see sec_3101 sec_3111 the employer withholds the employee's half of the fica tax and remits it along with the employer's half to the treasury_department see sec_3102 allstate withheld fica_taxes from petitioners and paid both halves over to the treasury_department for the years in issue independent contractors are not subject_to the fica tax however they are subject_to a self-employment_contributions_act_of_1954 secs 68a stat tax seca_tax see sec_1401 sec_1402 the seca_tax is a different tax from the fica tax though the seca_tax rate is equal to the sum of the employer and employee tax_rates under fica the parties agree that if petitioners are held to be independent contractors then they are liable for seca_tax on their net_earnings petitioners argue that they owe no seca_tax because allstate and petitioners paid the full amount of the fica tax due for the years in issue and that amount equals the seca_tax due petitioners also argue that their wages compensation paid_by allstate that was reported as wages should be subtracted from net_earnings_from_self-employment to arrive at self-employment_income under sec_1402 again resulting in no seca_tax due petitioners finally cite the mitigation provisions of sec_6521 for the proposition that they should be credited with allstate's share of the fica_taxes paid on petitioners' wages respondent correctly points out that if petitioners are considered to be independent contractors then the compensation paid to them by allstate could not be considered fica wages as defined under sec_3121 respondent argues that petitioners cannot claim credit toward their seca_tax liability for the employer's portion of the fica_taxes paid_by allstate respondent further argues that petitioners may not reduce their seca_tax liability by the employee's portion of the fica_taxes erroneously paid on their behalf by allstate unless the statute_of_limitations has expired for petitioners' claim_for_refund of the improperly paid fica_taxes citing sec_6521 petitioners may not claim credit for allstate's portion of the fica_taxes sec_3111 imposes a tax on employers petitioners have no right to claim allstate's potential tax_refund sec_6521 offers no support for petitioners' claim it deals exclusively with seca_tax and the tax imposed by sec_3101 relating to tax on employees under the federal_insurance_contribution_act emphasis added cf sec_3111 petitioners have misread sec_6521 petitioners may not reduce their self-employment_income by the compensation paid them by allstate under sec_1402 sec_1402 only allows such a reduction for wages sec_3121 defines wages as all remuneration for employment employment for this situation is defined by sec_3121 as any service of whatever nature performed a by an employee emphasis added since petitioners were not employees they cannot have received wages from allstate again petitioners have misread the statute other than sec_6521 there is no authority for offsetting seca taxes with erroneously paid fica_taxes with certain exceptions not relevant to this case sec_6521 provides for the mitigation of the effect of the expiration of the period of limitations in certain cases in which self-employment_income is incorrectly classified as wages and fica_taxes are paid the case at bar or wages are incorrectly classified as self-employment_income and self-employment taxes are paid if the correction of the error would require the refund_or_credit of one tax and the assessment of the other and if the period of limitations has expired as to only one of the taxes in question then the one tax may be credited against the other despite the expiration of the period of limitations sec_6521 provides a self-employment_tax and tax on wages --in the case of the tax imposed by chapter relating to tax on self-employment_income and the tax imposed by sec_3101 relating to tax on employees under the federal_insurance_contributions_act -- if an amount is erroneously treated as self-employment_income or if an amount is erroneously treated as wages and if the correction of the error would require an assessment of one such tax and the refund_or_credit of the other tax and if at any time the correction of the error is authorized as to one such tax but is prevented as to the other tax by any law or rule_of law other than sec_7122 relating to compromises then if the correction authorized is made the amount of the assessment or the amount of the credit or refund as the case may be authorized as to the one tax shall be reduced by the amount of the credit or refund or the amount of the assessment as the case may be which would be required with respect to such other tax for the correction of the error if such credit or refund or such assessment of such other tax were not prevented by any law or rule_of law other than sec_7122 relating to compromises respondent agrees on brief that petitioners may offset their seca_tax liability by their portion of fica tax_payments to the extent allowed by sec_6521 consequently we leave it to the parties to compute the amount of the offset in their rule computation to reflect the foregoing decision will be entered under rule
